The defendant Alfonso Mesa was tried by the court sitting without a jury and found guilty of the crime of robbery. He prosecutes this appeal from the judgment pronounced against him and from the order denying his motion for a new trial. The sole ground relied upon for a reversal is the insufficiency of the evidence.
[1] The evidence is amply sufficient to justify the finding that Mrs. Mabel Mosco was held up and robbed of about fifty dollars and an opal ring at about midnight on March 17, 1929, near Sixty-fifth Street and Broadway, in Los Angeles. She positively identified appellant and the defendant Gallegos as her assailants, testifying quite fully to the rough and brutal character of the attack upon her. Another witness testified that he heard the screams for help of the complaining witness and ran to her assistance; that he found Mrs. Mosco lying on the ground; that one man with a black hat and gray overcoat was running away and the appellant was standing close to the automobile from which Mrs. Mosco testified they had alighted; that he started to talk to appellant, but the latter "mumbled *Page 104 
away," whereupon the witness hit him on the side of the head and knocked him senseless. Two police officers testified that shortly afterward they found appellant lying on the ground unconscious, and also saw the victim of the robbery, who was then in a hysterical condition. This testimony was adduced by the prosecution. Appellant argues that because the defendant Gallegos was able to produce witnesses who convinced the judge that he was elsewhere at the time of the crime, that the judge should not believe the testimony of Mrs. Mosco, at least in so far as it appertains to the identification of appellant. But it is obvious that while this contention of appellant is one which might with all propriety have been addressed to the trial judge as bearing upon the weight of the testimony, yet it is not open for our consideration. The testimony supports the finding and judgment of the court.
Judgment and order affirmed.
Works, P.J., and Craig, J., concurred.